                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                             Chapter 11

    BOY SCOUTS OF AMERICA and                                          Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                       (Jointly Administered)
                                 Debtors.
                                                                       Objection Deadline:
                                                                       February 23, 2021 at 4:00 p.m. (ET)

             SUMMARY COVER SHEET OF THIRD MONTHLY APPLICATION OF
              WHITE & CASE LLP FOR ALLOWANCE OF COMPENSATON AND
                REIMBURSEMENT OF EXPENSES FOR THE PERIOD FROM
               DECEMBER 1, 2020 TO AND INCLUDING DECEMBER 31, 2020

    Name of Applicant:                                                   White & Case LLP

    Authorized to Provide Professional Services to:                      Debtors and Debtors in Possession

    Date of Retention:                                                   Effective September 23, 2020

    Period for Which Compensation and                                    December 1, 2020 – December 31, 2020
    Reimbursement Are Requested:

    Amount of Compensation Requested:                                    $1,283,578.80 (80% of $1,604,473.50)

    Amount of Expense Reimbursement Requested:                           $2,544.74



This is a monthly fee application.




1     The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification number, are
      as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West
      Walnut Hill Lane, Irving, Texas 75038.



                                                                   i
                      PRIOR MONTHLY FEE APPLICATIONS FILED

                                  Requested                   Approved                 Outstanding
   Date
               Period
  Filed;                       Fees        Expenses        Fees        Expenses      Fees       Expenses
              Covered
    D.I.
11/23/2020   9/23/2020 –
                            $568,536.80       $0.00     $426,402.60       $0.00   $142,134.20        $0.00
D.I. 1729    10/31/2020
12/30/2020   11/1/2020 –
                           $1,332,752.50    $256.11    $1,066,202.00    $256.11   $266,550.50        $0.00
D.I. 1885    11/30/2020




                                                  ii
                                                      SUMMARY OF TOTAL FEES AND HOURS
                                                     BY ATTORNEYS AND PARAPROFESSIONALS

               Name                   Title       Year of                        Areas of Expertise                       Total Hours          Hourly             Total
                                                 Admission                                                                  Billed1         Billing Rate2     Compensation
    Andolina, Michael              Partner       1999            Commercial Litigation Practice                                  127.7          $1,100.00       $140,470.00
    Candan Snyder, Ipek            Partner       1999            M&A - Corporate Practice                                            8.9        $1,145.00          $10,190.50
    Guzina, Bojan                  Partner       2002            Financial Restructuring & Insolvency                                9.7        $1,275.00          $12,367.50
                                                                 (FRI) Practice
    Hammond, Andrew                Partner       1998            Commercial Litigation Practice                                     37.2        $1,225.00          $45,570.00
    Lauria (Boelter), Jessica      Partner       2002            Financial Restructuring & Insolvency                               99.4        $1,275.00         $126,735.00
                                                                 (FRI) Practice
    Patel, Henrik                  Partner       2002            Employment Compensation & Benefits Practice                         5.5        $1,325.00           $7,287.50
    Baccash, Laura                 Counsel       2003            Financial Restructuring & Insolvency                               80.5        $1,000.00          $80,500.00
                                                                 (FRI) Practice
    Barr, Kenneth                  Counsel       1996            Employment Compensation & Benefits Practice                        14.5        $1,055.00          $15,297.50
    Linder, Matthew                Counsel       2012            Financial Restructuring & Insolvency                             218.4           $955.00         $208,572.00
                                                                 (FRI) Practice
    Tiedemann, Robert              Counsel       1994            Commercial Litigation Practice                                     50.3        $1,055.00          $53,066.50
    Boone, Robbie                  Associate     2013            Financial Restructuring & Insolvency                             126.6           $965.00         $122,169.00
                                                                 (FRI) Practice
    Burgess, Kelsey                Associate     2019            Financial Restructuring & Insolvency                               28.2          $595.00          $16,779.00
                                                                 (FRI) Practice
    DeVito, Christine              Associate     2018            Financial Restructuring & Insolvency                               51.0          $795.00          $40,545.00
                                                                 (FRI) Practice
    Do, Chloe                      Associate     2020            Pool Associates - Litigation                                       75.8          $595.00          $45,101.00
    Franke, Mark                   Associate     2014            Financial Restructuring & Insolvency                               59.8          $985.00          $58,903.00
                                                                 (FRI) Practice
    Kim, David                     Associate     2021            Financial Restructuring & Insolvency                               16.3          $595.00           $9,698.50
                                                                 (FRI) Practice


1   White & Case charged the Debtors for only 50% of non-working travel time, if any, in compliance with Local Rule 2016-2(d)(viii). Such reductions are reflected in the figures
    in this column.
2   As noted in the Debtors’ application to retain White & Case [D.I. 1571], White & Case has agreed that former Sidley professionals who have transitioned to White & Case will
    charge the Debtors’ estates for their services at the hourly rate that is the lower of their most recent hourly rate at Sidley and their then-current hourly rate at White & Case,
    subject to periodic adjustments in the normal course of White & Case’s operations.


                                                                                         iii
Klebaner, Mara      Associate   2016   Commercial Litigation Practice          104.6   $795.00     $83,157.00
Lattner, Ali        Associate   2017   Financial Restructuring & Insolvency     90.4   $895.00     $80,908.00
                                       (FRI) Practice
Ludovici, Stephen   Associate   2014   Financial Restructuring & Insolvency     16.7   $945.00     $15,781.50
                                       (FRI) Practice
McDonald, Krista    Associate   2015   Commercial Litigation Practice           20.9   $925.00     $19,332.50
Mezei, Livy         Associate   2017   Financial Restructuring & Insolvency     72.3   $595.00     $43,018.50
                                       (FRI) Practice
Rifkin, David       Associate   2018   Commercial Litigation Practice           43.0   $695.00     $29,885.00
Rosenberg, Erin     Associate   2012   Financial Restructuring & Insolvency     45.9   $985.00     $45,211.50
                                       (FRI) Practice
Sachdev, Varoon     Associate   2018   Financial Restructuring & Insolvency     32.3   $695.00     $22,448.50
                                       (FRI) Practice
Sandler, Tuvia      Associate   2018   Financial Restructuring & Insolvency      5.0   $795.00      $3,975.00
                                       (FRI) Practice
Schultz, Kristin    Associate   2020   Financial Restructuring & Insolvency      5.3   $595.00      $3,153.50
                                       (FRI) Practice
Tuffey, Claire      Associate   2020   Financial Restructuring & Insolvency    114.2   $595.00     $67,949.00
                                       (FRI) Practice
Warner, Blair       Associate   2015   Financial Restructuring & Insolvency    202.5   $885.00    $179,212.50
                                       (FRI) Practice
Weeks, Grayson      Associate   2017   Tax Practice                             10.2   $895.00      $9,129.00
Hirshorn, Deanna    Legal       N/A    Financial Restructuring & Insolvency     26.0   $310.00      $8,060.00
                    Assistant          (FRI) Practice
Grand Total                                                                   1799.1             $1,604,473.50




                                                           iv
     STATEMENT OF FEES AND EXPENSES BY PROJECT CATEGORY

                                                                                Total        Total
Category No.                 Project Category Description
                                                                               Hours         Fees
    001        Administrative Expense Claims                                       0.0           $0.00
    002        Adversary Proceedings and Bankruptcy Litigation                   178.0    $145,400.00
    003        Asset Dispositions                                                  0.0           $0.00
    004        Automatic Stay                                                     41.4      $40,285.00
    005        Bar Date, Noticing and Claims Reconciliation Issues                97.2      $90,145.50
    006        Case Administration (e.g., WIP, case calendar, general tasks)      29.7      $18,190.50
    007        Chapter 11 Plan Matters                                           249.7    $230,868.50
    008        Communication with Client                                          56.7      $62,207.50
    009        Corporate Governance and Board Matters                             45.3      $51,869.50
    010        Customer and Vendor Issues                                          0.0           $0.00
    011        Disclosure Statement                                              226.6     $186,115.00
    012        Donor Issues                                                        4.2       $3,819.00
    013        Employee and Labor Issues                                          23.3      $26,054.50
    014        Exclusivity                                                         1.4       $1,668.00
    015        Executory Contracts and Leases                                      0.4         $370.00
    016        FCR Issues and Communications                                       0.3         $286.50
    017        Fee Applications                                                   35.5      $28,141.00
    018        Financing Matters and Cash Collateral                               2.0       $1,889.00
    019        First and Second Day Motions                                        0.0           $0.00
    020        General Case Strategy                                              14.3      $14,077.00
    021        Hearing and Court Matters                                           2.5       $2,663.50
    022        Insurance Issues                                                   41.3      $39,092.50
    023        Non-Bankruptcy Litigation                                          24.6      $23,058.00
    024        Non-Working Travel                                                  0.0           $0.00
    025        Professional Retention                                             65.5      $59,365.50
    026        Public Relations Issues                                             0.6         $573.00
    027        Schedules and Statements                                            0.0           $0.00
    028        Tax Issues                                                         11.2      $10,274.00
    029        Unsecured Creditors and Issues and Communications                  54.9      $57,394.00
    030        U.S. Trustee Issues and Reporting                                   0.0           $0.00
    031        Utility Issues and Adequate and Assurance                           0.0           $0.00
    032        Local Council Issues and Communications                           118.3      $95,325.50
    033        Property of the Estate Issues                                     238.9    $202,955.50
    034        Bankruptcy Appeals                                                 14.1      $11,012.00
    035        Mediation                                                         221.2    $201,373.50
    036        Fee Examiner Issues and Communications                              0.0           $0.00
               GRAND TOTAL                                                     1,799.1   $1,604,473.50




                                                  v
           EXPENSE SUMMARY

           Category        Amount
Courier Service               33.02

Court Costs                   33.00

Miscellaneous Other           50.00

Outsourced WP Center        2,358.30

Printing                      70.42

TOTAL                      $2,544.74




                      vi
                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                               Chapter 11

    BOY SCOUTS OF AMERICA AND                                            Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                         (Jointly Administered)
                                 Debtors.
                                                                         Objection Deadline:
                                                                         February 23, 2021 at 4:00 p.m. (ET)


THIRD MONTHLY APPLICATION OF WHITE & CASE LLP FOR ALLOWANCE OF
  COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
     FROM DECEMBER 1, 2020 TO AND INCLUDING DECEMBER 31, 2020

             White & Case LLP (“White & Case”), attorneys for the Boy Scouts of America and

Delaware BSA, LLC, the non-profit corporations that are debtors and debtors in possession in the

above-captioned chapter 11 cases (together, the “Debtors”), hereby files this third monthly

application (this “Application”) for (a) interim allowance and payment of compensation for

professional services to the Debtors during the period from December 1, 2020 to and including

December 31, 2020 (the “Fee Period”) in the amount of $1,283,578.80, representing 80% of the

$1,604,473.50 of fees earned by White & Case for professional services to the Debtors during the

Fee Period, and (b) reimbursement of 100% of the actual and necessary expenses incurred by

White & Case during the Fee Period in connection with such services in the amount of $2,544.74.

In support of this Application, White & Case respectfully represents as follows:




1     The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification number, are
      as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West
      Walnut Hill Lane, Irving, Texas 75038.



                                                                   1
                                JURISDICTION AND VENUE

               The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated February 29,

2012. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue is

proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

               The statutory and other bases for the relief requested herein are sections 330 and

331 of chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101—1532 (the “Bankruptcy

Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rule

2016-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

Court for the District of Delaware (the “Local Rules”), the Order (I) Approving Procedures for

(A) Interim Compensation and Reimbursement of Expenses of Retained Professionals and

(B) Expense Reimbursement for Official Committee Members and (II) Granting Related Relief

[D.I. 341] (the “Compensation Procedures Order”), and the Order Appointing Fee Examiner and

Establishing Related Procedures [D.I. 1342] (the “Fee Examiner Order”).

                                       BACKGROUND

               The Debtors commenced these cases on February 18, 2020 (the “Petition Date”),

and they continue to operate their non-profit organization and manage their properties as debtors

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. These chapter 11

cases are being jointly administered for procedural purposes only pursuant to Bankruptcy Rule

1015(b) and Local Rule 1015-1.

               On March 5, 2020, the Office of the United States Trustee for the District of

Delaware (the “U.S. Trustee”) appointed an official committee of tort claimants (the “Tort




                                                2
Claimants’ Committee”) and an official committee of unsecured creditors (the “Creditors’

Committee”) pursuant to section 1102 of the Bankruptcy Code.

               On April 24, 2020, the Court appointed James L. Patton, Jr. as the legal

representative of future abuse claimants pursuant to sections 105(a) and 1109(b) of the Bankruptcy

Code.

               The Court has authorized the Debtors to retain and employ White & Case as their

lead bankruptcy counsel, nunc pro tunc to September 23, 2020, pursuant to the Order Authorizing

the Retention and Employment of White & Case LLP as Attorneys to the Debtors and Debtors in

Possession, Effective as of September 23, 2020 [D.I. 1698] (the “Retention Order”). The Retention

Order authorizes the Debtors to compensate and reimburse White & Case in accordance with the

terms and conditions set forth in the Debtors’ application to retain White & Case, subject to White

& Case’s application to the Court.

               On April 6, 2020, the Court entered the Compensation Procedures Order [D.I. 341].

The Compensation Procedures Order provides, among other things, that each professional shall be

entitled, on or as soon as practicable after the fifteenth (15th) day of each month following the

month for which compensation and/or expense reimbursement is sought, to file and serve an

application for interim allowance of compensation earned and reimbursement of expenses incurred

during the preceding month (each a “Monthly Fee Application”). Parties shall have 14 days after

service of a Monthly Fee Application to object thereto (as applicable, the “Objection Deadline”).

Upon the expiration of the Objection Deadline, the applicant may file a certificate of no objection

(a “CNO”) with the Court with respect to the unopposed portion of the fees and/or expenses

requested in the applicable Monthly Fee Application. After the filing of a CNO, the Debtors are




                                                 3
authorized and directed to pay the applicant an amount equal to 80% of the fees and 100% of the

expenses requested in the applicable Monthly Fee Application not subject to an objection.

                  On September 18, 2020, the Court entered the Order Appointing Fee Examiner and

Establishing Related Procedures for the Review of Applications of Retained Professionals

[D.I. 1342] (the “Fee Examiner Order”). A copy of this Application will be served on the fee

examiner.

                                              RELIEF REQUESTED

                  By this Application, in accordance with the Compensation Procedures Order and

the Fee Examiner Order, White & Case requests payment in the aggregate amount of

$1,286,123.54, which is equal to (a) 80% of the $1,604,473.502 of fees earned by White & Case

for professional services to the Debtors during the Fee Period; and (b) 100% of the $2,544.74 of

actual and necessary expenses incurred by White & Case during the Fee Period in connection with

its services to the Debtors.

                                 SUMMARY OF SERVICES RENDERED

                  Attached hereto as Exhibit A is a detailed statement of White & Case’s hours

expended and fees earned during the Fee Period. White & Case attorneys and paraprofessionals

expended a total of 1,794.0 hours in connection with these chapter 11 cases during the Fee Period.

All services rendered by White & Case for which compensation is sought pursuant to this

Application were rendered solely to or on behalf of the Debtors. No payments were received by

White & Case from any other source for services rendered or to be rendered in connection with

these chapter 11 cases. The services rendered by White & Case during the Fee Period are grouped

into the categories set forth in Exhibit A and in the summary cover sheets prefixed to this



2   This amount reflects a voluntary reduction of $19,588.50 for the Fee Period.


                                                               4
Application. The attorneys and paraprofessionals who provided services to the Debtors during the

Fee Period are also identified in Exhibit A and in the summary cover sheets.

                           ACTUAL AND NECESSARY EXPENSES

                 Attached as Exhibit B is a detailed statement of White & Case’s out-of-pocket

expenses incurred during the Fee Period, totaling $2,544.74. These expenses include, but are not

limited to, printing and document processing costs.

                                 VALUATION OF SERVICES

                 As noted above, the amount of time spent by each White & Case attorney and

paraprofessional providing services to the Debtors during the Fee Period is set forth in the

summary attached hereto as Exhibit A. The rates reflected on Exhibit A are White & Case’s

customary hourly rates for work of this character. The reasonable value of the services rendered

by White & Case for the Fee Period as attorneys to the Debtors in these chapter 11 cases is

$1,604,473.50.

                 In accordance with the factors enumerated in section 330 of the Bankruptcy Code,

the fees requested are fair and reasonable given (a) the complexity of these chapter 11 cases, (b) the

time expended, (c) the nature and extent of the services rendered, (d) the value of such services,

and (e) the costs of comparable services other than in a case under this title.

                 Although White & Case has made every effort to include all fees earned and

expenses incurred during the Fee Period, some fees and expenses might not be included in this

Application due to delays caused by accounting and processing during the Fee Period. White &

Case reserves the right to make further applications to this Court for allowance of such fees and

expenses not included herein. Subsequent fee applications will be filed in accordance with the

Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the Compensation Procedures Order,

and the Fee Examiner Order.

                                                  5
                           CERTIFICATION OF COMPLIANCE

              The undersigned has reviewed the requirements of Local Rule 2016-2 and certifies

that, to the best of her knowledge, information, and belief, this Application complies with the

requirements of that Local Rule.


                         [Remainder of Page Intentionally Left Blank]




                                               6
       WHEREFORE, White & Case requests allowance and payment of compensation for

professional services to the Debtors during the Fee Period in the amount of $1,283,578.80,

representing 80% of the $1,604,473.50 of fees earned by White & Case for professional services

to the Debtors during the Fee Period, and reimbursement of 100% of the actual and necessary

expenses incurred by White & Case during the Fee Period in connection with such services in the

amount of $2,544.74, for a total interim award of $1,286,123.54.



 Dated: February 9, 2021                   WHITE & CASE LLP
        Wilmington, Delaware
                                            /s/ Jessica C. Lauria
                                             Jessica C. Lauria (admitted pro hac vice)
                                             1221 Avenue of the Americas
                                             New York, New York 10020
                                             Telephone: (212) 819-8200
                                             Email: jessica.lauria@whitecase.com

                                            – and –

                                            WHITE & CASE LLP
                                            Michael C. Andolina (admitted pro hac vice)
                                            Matthew E. Linder (admitted pro hac vice)
                                            111 South Wacker Drive
                                            Chicago, Illinois 60606
                                            Telephone: (312) 881-5400
                                            Email: mandolina@whitecase.com
                                                   mlinder@whitecase.com

                                            ATTORNEYS FOR THE DEBTORS AND
                                            DEBTORS IN POSSESSION




                                               7
